DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2022 has been entered.
Status of the Claims
	Claims 1-9 were originally filed June 21, 2018.
	The preliminary amendment received June 21, 2018 amended claims 3-5, 8, and 9 and added new claims 10-20.
	The amendment received April 8, 2020 amended claim 1.
	The amendment received September 23, 2020 amended claim 1.
	The amendment received August 16, 2021 amended claim 1; canceled claims 5 and 19; and added new claim 21.
	The amendment received February 1, 2022 amended claims 1-3, 10, and 21; canceled claims 12 and 16; and added new claim 22.
	Claims 1-4, 6-11, 13-15, 17, 18, 20, 21, and 22 are currently pending.
	Claims 1, 4, 21, and 22 are currently under consideration.

Election/Restrictions
Applicants elected, without traverse, Group I (claims 1-5, 8, 10-13, 15-17, 19, and 20) in the reply filed on November 1, 2019. Claims 6, 7, 9, 14, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 

Applicants elected, without traverse, a gelatin particle having b/a of 1-10, diameter of 0.001-5m, a contrast medium/agent, and cross-linked as the species/subgenus in the reply filed on November 1, 2019. Claims 2, 3, 8, 10-13, 15-17, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species/subgenus, there being no allowable generic or linking claim. 
Potential Rejoinder
	Applicant elected claim directed to a product. If a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to a rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
	The present application is a 371 (National Stage) of PCT/JP2016/087805 filed December 19, 2016 which claims foreign priority to JP 2015-254950 filed December 25, 2015.
Drawings
	No drawings are present.
Claim Interpretation
	"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) wherein the claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product. Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." See Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations).
Withdrawn Rejections
	The new matter rejection of claims 1 and 4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention is withdrawn in view of the amendment to the claims and the support provided by applicants in the reply filed February 1, 2022 (see paragraphs 9 and 18).

The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendment received February 1, 2022.
New Objection
Claim Objections
Claim 22 is objected to because of the following informalities: “is” should be “are” (see line 3).  Appropriate correction is required.
New Rejections Necessitate by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. Support in the originally filed specification for gelatin particles comprising particles of gelatin was not found (i.e. gelatin particles which are a composite of particles made of a gelatin). Support in the originally filed specification was not found for any of the limitations of present independent claim 1 or claims 21 and 22 regarding a starting material (i.e. particles of a gelatin) that make up “Gelatin particles”. In fact, it appears that some of the limitations are specific to the end product (i.e. “Gelatin particles”) instead of the “particles of a gelatin”. Applicants may wish to utilize “A composition comprising gelatin particles” or “Particles comprising gelatin”. If applicants continue to utilize product-by-process limitations, applicants must be cautious in differentiating the starting material and the end product.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed gelatin particles. For example, it is unclear how the “Gelatin particles” of the preamble differ from the “particles of a gelatin” in the body of the claim. Furthermore, it is unclear how a single (i.e. a gelatin) can be crosslinked. Since the body of the claim only refers to “the particles”, it appears that all of the limitations are referring to the starting material and/or intermediate and not the final product. The final product should be clearly differentiated from the intermediate so that the scope of the claims is clear. Furthermore, claim 22 appears to be discussing a potential final product instead of an actual final product (i.e. “when the particles” are “subject to the swelling treatment” – emphasis added).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 depends from independent claim 1. Independent claim 1 reads “a major-axis length of the particles is defined as a and a major-axis length of the particles when the particles contains absorbed water after swelling treatment by immersing the particles in water at 40°C under an atmospheric pressure for 60 minutes is defined as b…the particles have a particle diameter of 0.05 m to 5.0 m”. Dependent claim 22 reads “wherein the particles have the particle diameter that increases to a particle diameter of 0.05 m to 5.0 m when the particles is subject to the swelling treatment”. Thus, claim 22 fails to further limit independent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Maintained/Modified Rejections*
*wherein the modifications are due to amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed particles of a gelatin. It is unclear what the final product is (i.e. “Gelatin particles”) and what the characteristics of the final product (i.e. “Gelatin particles”) are. Only characteristics of the final product should be present in the claims (e.g. diameter of dried gelatin particle if a dried gelatin particle is being claimed, diameter of a “swollen”/gelatin particle containing water if a gelatin particle containing water is being claimed, etc.). Present independent claim 1 refers to properties of both dried particles and particles after swelling wherein the final product of “Gelatin particles” comprises “particles”. Therefore, it is unclear if the “Gelatin particles” comprise both dried “particles” and swollen “particles”.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112, second paragraph (indefinite), for claims 1, 4, 21, and 22 were considered but are not persuasive for the following reasons.
	Applicants contend that the swelling degree is a property of dried particles and that the swelling degree is not indefinite since other patents have functional language.
	Applicants’ arguments are not convincing since present independent claim 1 refers to properties of dried particles, crosslinked particles, and swollen particles wherein the final product of “Gelatin particles” comprises “particles”. Thus, it is unclear if the final product comprises dried, crosslinked, and/or swollen particles. The fact that other patents have issued with functional language is immaterial to the present claims. The determination for patentability is done on a case by case basis utilizing the specific facts of a particular case. In addition, showing patents with functional language is not akin to providing case law to support a position.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Patra et al., online publication of October 8, 2015, Synthesis of gelatin nano/submicron particles by binary nonsolvent aided coacervation (BNAC) method, Materials Science and Engineering, 59: 310-318 and Elzoghby, 2013, Gelatin-based nanoparticles as drug and gene delivery systems: Reviewing three decades of research, Journal of Controlled Release, 172: 1075-1091.
For present claims 1, 21, and 22, Patra et al. teach crosslinked gelatin nano/submicron particles with a minimum particle size of 55.67 ± 43.74 nm (i.e. 0.05567 ± 0.04374 m) in anhydrous medium (i.e. dried) and a swollen particle size of 776 ± 38.57 nm (i.e. 0.776 ± 0.03857 m) in aqueous medium loaded with nitrofurazone (please refer to the entire reference particularly the abstract; Introduction, paragraph spanning pages 310 and 311; sections 2.1.1., 2.1.2, 2.2.2, 3.1, 3.2, 3.3; Figures 4, 7, 9). The diameter is considered the “major-axis length”, therefore Patra et al. teach swelling degrees of approximately 7.8-61.8 when the standard deviation is taken into account (i.e. encompassing a b/a of 1-10 – also see Figure 9 wherein the swelling ratio can be altered with pH). Additional ratios can be calculated utilizing the average particle sizes for dried and aqueous gelatin particles in Figure 7.
While the gelatin nano/submicron particles taught by Patra et al. are crosslinked with glutaraldehyde, the self-crosslinking nature of gelatin is well-known in the prior art.
For present claims 1, 21, and 22, Elzoghby teaches that gelatin particles can be crosslinked via self-assembly (please refer to the entire reference particularly section 3.6).
The claims would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). Furthermore, it is respectfully noted that the “self-crosslinking” limitation is considered a product-by-process limitation. Thus, if the final product is not different from one product to another regardless of the method of making, the prior art reads on the product.
Arguments and Response
	Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Patra et al. and Elzoghby for claims 1, 21, and 22 were considered but are not persuasive for the following reasons.
	Applicants contend that self-crosslinking with heat or UV irradiation is not taught by Patra et al. or Elzoghby.
	Applicants’ arguments are not convincing since the teachings of Patra et al. and Elzoghby render the gelatin particles of the instant claims prima facie obvious. The present specification clearly teaches that “crosslinking of gelatin particles may be crosslinking achieved using the above-mentioned crosslinking agent or self-crosslinking achieved by application of heat or by irradiation with electron beams or ultraviolet rays” (see paragraph 50). The present specification also teaches that glutaraldehyde is a preferred crosslinking agent (see paragraph 35). Therefore, the specification is silent with regard to any difference to the end product via utilizing alternative methods of crosslinking. In fact, the specification clearly teaches that various forms of crosslinking are obvious variants for each other. Thus, the final product is taught by Patra et al. and Elzoghby. Furthermore, UV crosslinking is well-known in the prior art (see the Conclusion section below).

Claims 1, 4, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Patra et al., online publication of October 8, 2015, Synthesis of gelatin nano/submicron particles by binary nonsolvent aided coacervation (BNAC) method, Materials Science and Engineering, 59: 310-318; Elzoghby et al., 2013, Gelatin-based nanoparticles as drug and gene delivery systems: Reviewing three decades of research, Journal of Controlled Release, 172: 1075-1091; and Van Den Broek et al. U.S. Patent 2014/0179803 published June 26, 2014.
For present claims 1, 21, and 22, Patra et al. teach crosslinked gelatin nano/submicron particles with a minimum particle size of 55.67 ± 43.74 nm (i.e. 0.05567 ± 0.04374 m) in anhydrous medium (i.e. dried) and a swollen particle size of 776 ± 38.57 nm (i.e. 0.776 ± 0.03857 m) in aqueous medium loaded with nitrofurazone (please refer to the entire reference particularly the abstract; Introduction, paragraph spanning pages 310 and 311; sections 2.1.1., 2.1.2, 2.2.2, 3.1, 3.2, 3.3; Figures 4, 7, 9). The diameter is considered the “major-axis length”, therefore Patra et al. teach swelling degrees of approximately 7.8-61.8 when the standard deviation is taken into account (i.e. encompassing a b/a of 1-10 – also see Figure 9 wherein the swelling ratio can be altered with pH). Additional ratios can be calculated utilizing the average particle sizes for dried and aqueous gelatin particles in Figure 7.
While the gelatin nano/submicron particles taught by Patra et al. are crosslinked with glutaraldehyde, the self-crosslinking nature of gelatin is well-known in the prior art.
For present claims 1, 21, and 22, Elzoghby teaches that gelatin particles can be crosslinked via self-assembly (please refer to the entire reference particularly section 3.6).
While Patra et al. teach gelatin nanoparticles comprising a drug, Patra et al. does not teach gelatin nanoparticles comprising a contrast agent.
For present claim 4, Van Den Broek et al. teach gelatin nanoparticles which are crosslinked and contain pharmaceutically active compounds including contrast media and have diameters of up to 800 nm (i.e. 0.8 m), 500 nm (i.e. 0.5 m), and 10-800 nm (please refer to the entire specification particularly the abstract; paragraphs 1, 2, 4, 7-14, 16, 29, 30, 40-44).
The claims would have been obvious because a particular known technique (i.e. self-assembly of gelatin nanoparticles and adding a contrast medium to a gelatin microparticle) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). Furthermore, it is respectfully noted that the “self-crosslinking” limitation is considered a product-by-process limitation. Thus, if the final product is not different from one product to another regardless of the method of making, the prior art reads on the product.
Arguments and Response
	Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Patra et al.; Elzoghby et al.; and Van Den Broek et al. for claims 1, 4, 21, and 22 were considered but are not persuasive for the following reasons.
	Applicants contend that self-crosslinking with heat or UV irradiation is not taught by Patra et al.; Elzoghby et al.; or Van Den Broek et al..
	Applicants’ arguments are not convincing since the teachings of Patra et al.; Elzoghby et al.; and Van Den Broek et al. render the gelatin particles of the instant claims prima facie obvious. The present specification clearly teaches that “crosslinking of gelatin particles may be crosslinking achieved using the above-mentioned crosslinking agent or self-crosslinking achieved by application of heat or by irradiation with electron beams or ultraviolet rays” (see paragraph 50). The present specification also teaches that glutaraldehyde is a preferred crosslinking agent (see paragraph 35). Therefore, the specification is silent with regard to any difference to the end product via utilizing alternative methods of crosslinking. In fact, the specification clearly teaches that various forms of crosslinking are obvious variants for each other. Thus, the final product is taught by Patra et al.; Elzoghby; and Van Den Broek et al. Furthermore, UV crosslinking is well-known in the prior art (see the Conclusion section below).

Claims 1, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bajpai et al., 2006, Design of gelatin nanoparticles as swelling controlled delivery system for chloroquine phosphate, J Mater Sci: Mater Med, 17: 345-358 and Elzoghby et al., 2013, Gelatin-based nanoparticles as drug and gene delivery systems: Reviewing three decades of research, Journal of Controlled Release, 172: 1075-1091.
For present claims 1, 21, and 22, Bajpai et al. teach crosslinked gelatin nanoparticles with an average diameter when dried of 100-400 nm (i.e. 0.1-0.4 m) and swelling ratios of approximately 1-2 (please refer to the entire reference particularly the abstract; Introduction – paragraph spanning pages 345 and 346; Materials; Preparation of Nanoparticles; Swelling of nanoparticles; Analysis of SEM; Particle size analysis; Effect of gelatin on CP release; Effect of crosslinker on CP release; Effect of pH on CP release; Effect of temperature on CP release; Effect of physiological fluid on CP release; Figures 1, 3, 4, 8, 10, 12, 15, 18).
While the gelatin nanoparticles taught by Bajpai et al. are crosslinked with glutaraldehyde, the self-crosslinking nature of gelatin is well-known in the prior art.
For present claims 1, 21, and 22, Elzoghby teaches that gelatin particles can be crosslinked via self-assembly (please refer to the entire reference particularly section 3.6).
The claims would have been obvious because a particular known technique (i.e. self-assembly of gelatin nanoparticles) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). Furthermore, it is respectfully noted that the “self-crosslinking” limitation is considered a product-by-process limitation. Thus, if the final product is not different from one product to another regardless of the method of making, the prior art reads on the product.
Arguments and Response
	Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Bajpai et al. and Elzoghby et al. for claims 1, 21, and 22 were considered but are not persuasive for the following reasons.
	Applicants contend that self-crosslinking with heat or UV irradiation is not taught.
	Applicants’ arguments are not convincing since the teachings of Bajpai et al. and Elzoghby et al. render the gelatin particles of the instant claims prima facie obvious. The present specification clearly teaches that “crosslinking of gelatin particles may be crosslinking achieved using the above-mentioned crosslinking agent or self-crosslinking achieved by application of heat or by irradiation with electron beams or ultraviolet rays” (see paragraph 50). The present specification also teaches that glutaraldehyde is a preferred crosslinking agent (see paragraph 35). Therefore, the specification is silent with regard to any difference to the end product via utilizing alternative methods of crosslinking. In fact, the specification clearly teaches that various forms of crosslinking are obvious variants for each other. Thus, the final product is taught by Patra et al. and Elzoghby. Furthermore, UV crosslinking is well-known in the prior art (see the Conclusion section below). 

Claims 1, 4, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bajpai et al., 2006, Design of gelatin nanoparticles as swelling controlled delivery system for chloroquine phosphate, J Mater Sci: Mater Med, 17: 345-358; Elzoghby et al., 2013, Gelatin-based nanoparticles as drug and gene delivery systems: Reviewing three decades of research, Journal of Controlled Release, 172: 1075-1091; and Van Den Broek et al. U.S. Patent 2014/0179803 published June 26, 2014.
For present claims 1, 21, and 22, Bajpai et al. teach crosslinked gelatin nanoparticles with an average diameter when dried of 100-400 nm (i.e. 0.1-0.4 m) and swelling ratios of approximately 1-2 (please refer to the entire reference particularly the abstract; Introduction – paragraph spanning pages 345 and 346; Materials; Preparation of Nanoparticles; Swelling of nanoparticles; Analysis of SEM; Particle size analysis; Effect of gelatin on CP release; Effect of crosslinker on CP release; Effect of pH on CP release; Effect of temperature on CP release; Effect of physiological fluid on CP release; Figures 1, 3, 4, 8, 10, 12, 15, 18).
While the gelatin nanoparticles taught by Bajpai et al. are crosslinked with glutaraldehyde, the self-crosslinking nature of gelatin is well-known in the prior art.
For present claims 1, 21, and 22, Elzoghby teaches that gelatin particles can be crosslinked via self-assembly (please refer to the entire reference particularly section 3.6).
While Bajpai et al. teach gelatin nanoparticles comprising a drug, Bajpai et al. does not teach gelatin nanoparticles comprising a contrast agent.
For present claim 4, Van Den Broek et al. teach gelatin nanoparticles which are crosslinked and contain pharmaceutically active compounds including contrast media and have diameters of up to 800 nm (i.e. 0.8 m), 500 nm (i.e. 0.5 m), and 10-800 nm (please refer to the entire specification particularly the abstract; paragraphs 1, 2, 4, 7-14, 16, 29, 30, 40-44).
The claims would have been obvious because a particular known technique (i.e. self-assembly of gelatin nanoparticles and adding a contrast medium to a gelatin microparticle) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). Furthermore, it is respectfully noted that the “self-crosslinking” limitation is considered a product-by-process limitation. Thus, if the final product is not different from one product to another regardless of the method of making, the prior art reads on the product.
Arguments and Response
	Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Bajpai et al.; Elzoghby et al.; and Van Den Broek et al. for claims 1, 4, 21, and 22 were considered but are not persuasive for the following reasons.
	Applicants contend that self-crosslinking with heat or UV irradiation is not taught.
	Applicants’ arguments are not convincing since the teachings of Bajpai et al.; Elzoghby et al.; and Van Den Broek et al. render the gelatin particles of the instant claims prima facie obvious. The present specification clearly teaches that “crosslinking of gelatin particles may be crosslinking achieved using the above-mentioned crosslinking agent or self-crosslinking achieved by application of heat or by irradiation with electron beams or ultraviolet rays” (see paragraph 50). The present specification also teaches that glutaraldehyde is a preferred crosslinking agent (see paragraph 35). Therefore, the specification is silent with regard to any difference to the end product via utilizing alternative methods of crosslinking. In fact, the specification clearly teaches that various forms of crosslinking are obvious variants for each other. Thus, the final product is taught by Bajpai et al.; Elzoghby; and Van Den Broek et al. Furthermore, UV crosslinking is well-known in the prior art (see the Conclusion section below). 


Claims 1, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Goswami et al., 2010, Designing Gelatin Nanocarriers as a Swellable System for Controlled Release of insulin: An In-Vitro Kinetic Study, Journal of Macromolecular Science, Part A, Pure and Applied Chemistry, 47: 119-130 and Elzoghby et al., 2013, Gelatin-based nanoparticles as drug and gene delivery systems: Reviewing three decades of research, Journal of Controlled Release, 172: 1075-1091.
For present claims 1, 21, and 22, Goswami et al. teach crosslinked gelatin nanocarriers with a diameter of 5-200 nm (i.e. 0.05-0.2 m) and swelling ratios of 3.1-4.5 (please refer to the entire reference particularly sections 2.2, 2.2.5, 2.4, 3.2, 3.5. 3.5.1, 3.5.2, 3.6, 3.7, 3.8; Figures 3; Tables 3, 4).
While the gelatin nanoparticles taught by Goswami et al. are crosslinked with glutaraldehyde, the self-crosslinking nature of gelatin is well-known in the prior art.
For present claims 1, 21, and 22, Elzoghby teaches that gelatin particles can be crosslinked via self-assembly (please refer to the entire reference particularly section 3.6).
The claims would have been obvious because a particular known technique (i.e. self-assembly of gelatin nanoparticles) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). Furthermore, it is respectfully noted that the “self-crosslinking” limitation is considered a product-by-process limitation. Thus, if the final product is not different from one product to another regardless of the method of making, the prior art reads on the product.



Arguments and Response
	Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Goswami et al. and Elzoghby et al. for claims 1, 21, and 22 were considered but are not persuasive for the following reasons.
	Applicants contend that self-crosslinking with heat or UV irradiation is not taught.
	Applicants’ arguments are not convincing since the teachings of Goswami et al. and Elzoghby et al. render the gelatin particles of the instant claims prima facie obvious. The present specification clearly teaches that “crosslinking of gelatin particles may be crosslinking achieved using the above-mentioned crosslinking agent or self-crosslinking achieved by application of heat or by irradiation with electron beams or ultraviolet rays” (see paragraph 50). The present specification also teaches that glutaraldehyde is a preferred crosslinking agent (see paragraph 35). Therefore, the specification is silent with regard to any difference to the end product via utilizing alternative methods of crosslinking. In fact, the specification clearly teaches that various forms of crosslinking are obvious variants for each other. Thus, the final product is taught by Goswami et al. and Elzoghby. Furthermore, UV crosslinking is well-known in the prior art (see the Conclusion section below). 

Claims 1, 4, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Goswami et al., 2010, Designing Gelatin Nanocarriers as a Swellable System for Controlled Release of insulin: An In-Vitro Kinetic Study, Journal of Macromolecular Science, Part A, Pure and Applied Chemistry, 47: 119-130; Elzoghby et al., 2013, Gelatin-based nanoparticles as drug and gene delivery systems: Reviewing three decades of research, Journal of Controlled Release, 172: 1075-1091; and Van Den Broek et al. U.S. Patent 2014/0179803 published June 26, 2014.
For present claims 1, 21, and 22, Goswami et al. teach crosslinked gelatin nanocarriers with a diameter of 5-200 nm (i.e. 0.05-0.2 m) and swelling ratios of 3.1-4.5 (please refer to the entire reference particularly sections 2.2, 2.2.5, 2.4, 3.2, 3.5. 3.5.1, 3.5.2, 3.6, 3.7, 3.8; Figures 3; Tables 3, 4).
While the gelatin nanoparticles taught by Goswami et al. are crosslinked with glutaraldehyde, the self-crosslinking nature of gelatin is well-known in the prior art.
For present claims 1, 21, and 22, Elzoghby teaches that gelatin particles can be crosslinked via self-assembly (please refer to the entire reference particularly section 3.6).
While Goswami et al. teach gelatin nanoparticles comprising a drug, Goswami et al. does not teach gelatin nanoparticles comprising a contrast agent.
For present claim 4, Van Den Broek et al. teach gelatin nanoparticles which are crosslinked and contain pharmaceutically active compounds including contrast media and have diameters of up to 800 nm (i.e. 0.8 m), 500 nm (i.e. 0.5 m), and 10-800 nm (please refer to the entire specification particularly the abstract; paragraphs 1, 2, 4, 7-14, 16, 29, 30, 40-44).
The claims would have been obvious because a particular known technique (i.e. self-assembly of gelatin nanoparticles and adding a contrast medium to a gelatin microparticle) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). Furthermore, it is respectfully noted that the “self-crosslinking” limitation is considered a product-by-process limitation. Thus, if the final product is not different from one product to another regardless of the method of making, the prior art reads on the product.


Arguments and Response
	Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Goswami et al.; Elzoghby et al.; and Van Den Broek et al. for claims 1, 4, 21, and 22 were considered but are not persuasive for the following reasons.
	Applicants contend that self-crosslinking with heat or UV irradiation is not taught.
	Applicants’ arguments are not convincing since the teachings of Goswami et al.; Elzoghby et al.; and Van Den Broek et al. render the gelatin particles of the instant claims prima facie obvious. The present specification clearly teaches that “crosslinking of gelatin particles may be crosslinking achieved using the above-mentioned crosslinking agent or self-crosslinking achieved by application of heat or by irradiation with electron beams or ultraviolet rays” (see paragraph 50). The present specification also teaches that glutaraldehyde is a preferred crosslinking agent (see paragraph 35). Therefore, the specification is silent with regard to any difference to the end product via utilizing alternative methods of crosslinking. In fact, the specification clearly teaches that various forms of crosslinking are obvious variants for each other. Thus, the final product is taught by Goswami et al.; Elzoghby; and Van Den Broek et al. Furthermore, UV crosslinking is well-known in the prior art (see the Conclusion section below).  
New Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/593,141 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the claims of copending Application No. 16/593,141 are drawn to gelatin particles with a particle diameter of 0.05-5 m.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21of copending Application No. 16/761,148 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the claims of copending Application No. 16/761,148 are drawn to gelatin particles with a diameter of 0.05-1.5 m.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/761,138 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the claims of copending Application No. 16/761,138 are drawn to gelatin particles with a diameter of 0.05-2 m.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding swelling degree – see Goswami et al., 2010, Designing Gelatin nanocarriers as a Swellable System for Controlled Release of Insulin: An In-Vitro Kinetic Study, Journal of Macromolecular Science, 47: 119-130.
Regarding UV and/or heat crosslinking – see below.
Terao et al., 2004, Gelatin Microspheres Crosslinked with -ray: Preparation, Sorption of Proteins, and Biodegradability, Journal of Applied Polymer Science, 91: 3083-3087.
Reddy et al., 2015, Crosslinking biopolymers for biomedical applications, Trends in Biotechnology, 33(6): 362-369.
Foox et al., 2015, Drug Delivery from gelatin-based systems, Expert opinion on Drug Delivery, 12(9): 1547-1563. 
Esposito et al., 1996, Gelatin microspheres: influence of preparation parameters and thermal treatment on chemico-physical and biopharmaceutical properties, Biomaterials, 17: 2009-2020.
Chou et al., 2014, The Effect of Microwave Treatment on the Drug Release Property of Gelatin Microspheres, The 15th International Conference on Biomedical Engineering, IFMBE Proceedings, J. Goh (ed.), 43: 726-729.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-30623062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMBER D STEELE/Primary Examiner, Art Unit 1658